DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/18/2022 has been entered.

Status of Claims
The amendment to the claims filed 02/11/2022 and the supplemental amendment to the claims filed 04/18/2022 has been entered. Claim(s) 1-76, 78-79, 87 and 93-94 has/have been canceled. New claim(s) 107 and 108 has/have been added. Claim(s) 77, 80-86, 88-92 and 95-108 is/are pending.

Rejections Withdrawn
Rejections of claims under 35 U.S.C. 112 not reproduced below has/have been withdrawn in view of the amendments to the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 77, 80, 86, 88-92, 98-101 and 103-104 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0173260 A1 (previously cited, Gaoni) in view of US 2014/0005499 A1 (previously cited, Catt) and US 2018/0344259 A1 (previously cited, Pavlov).
Regarding claims 77 and 100, Gaoni teaches/suggests system for physiological monitoring and management, the system comprising:
a sensor control device (device 110, integrated diabetes monitoring device 400, 500, etc.):
a glucose sensor (glucose sensor 415, 515) comprising a portion configured to be in fluid contact with a bodily fluid of the subject and sense a glucose level of the subject (¶ [0038] where the sensor generates current levels indicative of blood glucose level); 
an accelerometer configured to sense physical activity of the subject (physical activity sensor 405, 520); and
sensor electronics comprising: one or more processors (computing device 410, 510) and memory coupled with the processor (program memory 445, 545), wherein the memory stores instructions that when executed by the processor, cause the processor to determine glucose level measurements of the subject based on a plurality of signals from the glucose sensor (¶ [0038] current levels translated into blood glucose values by the computing device) and to determine one or more physical activity level values based on a plurality of signals from the accelerometer (¶ [0038] physical activity or consumed energy values calculated by the computing device); and 
wireless communication circuitry configured to communicate glucose level measurements and the one or more physical activity level values to a reader device according to BLUETOOTH communication protocol (¶ [0011]; ¶ [0039] BLUETOOTH transceiver); and
a reader device (communication device 120) comprising: 
a display (¶ [0028] display mechanism); 
one or more processors (¶ [0028] processor); 
a transceiver configured to receive the one or more glucose level measurements and the one or more physical activity level values (wireless transceiver 125; Fig. 7, steps 725-730); and
memory coupled with the processor of the reader device, wherein the memory of the reader device stores instructions that when executed by the processor of the reader device, cause the processor of the reader device to analyze and display data (¶ [0028] program memory; Fig. 7, step 730; ¶ [0047]; etc.). 
Gaoni teaches/suggests the glucose sensor comprises a portion configured to be in fluid contact with a bodily fluid of the subject (e.g., ¶ [0038] test strip onto which a blood sample is placed, as described in ¶ [0004]). Alternatively, Gaoni discloses the glucose sensor may comprise other suitable blood glucose level measurement apparatus (¶ [0032]). 
Catt teaches/suggests a system comprising a monitoring device (Fig. 3) comprising an in vivo glucose sensor comprising a portion configured to be in fluid contact with an interstitial fluid of a subject (¶ [0088] invasive subcutaneous sensor; or ¶ [0113] analytical chamber containing reagents for glucose determination in extracted interstitial fluid). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gaoni with the glucose sensor comprising an in vivo glucose sensor comprising a portion configured to be in fluid contact with an interstitial fluid of the subject as taught/suggested by Catt in order to enable more frequent and/or continuous sensing of glucose values, permitting more prompt (frequent, timely, etc.) recommendations (Catt, ¶ [0130]) and/or as a simple substitution of one known, suitable blood glucose level measurement apparatus for another to yield no more than predictable results. See MPEP 2143(1)(B).
Gaoni as modified does not teach the processor(s) of the sensor electronics is configured to determine one or more glucose metrics based on the glucose level measurements of the subject and communicate said glucose metric(s) to the reader device. However, Gaoni does disclose and/or suggest some data processing may be executed by either the processor(s) of the sensor electronics or the processor(s) of the reader device (e.g., ¶ [0038]), and further discloses the reader device may be utilized to analyze data, generate and implement reports, warnings and/or alerts, recommend specific actions, display data on a GUI, etc. (¶ [0029]). Gaoni discloses the invention is useful for patients monitoring diabetes, which may be treated and managed successfully by monitoring and managing blood glucose levels through exercise, diet and medications (e.g., ¶¶ [0001]-[0013]). Similarly, Catt discloses management of diabetes includes dietary management (¶ [0025]). 
Pavlov teaches/suggests a system comprising: a sensor control device including a glucose sensor (¶ [0052] impedance sensor); a processor(s) (controller 120) and memory (memory 140), which cooperate (¶¶ [0230]-[0232]) to determine glucose level measurements of the subject based on a plurality of signals from the glucose sensor (¶ [0052] measure/monitor the change in blood sugar levels of the user based on the output of the impedance sensor) and determine one or more glucose metrics based on the glucose level measurements of the subject (¶¶ [0091]-[0092] determine a GI corresponding to each meal by generating a blood sugar curve as the change in blood sugar according to time as a graph and comparing an AUC during two hours after consumption of a glucose liquid solution with an AUC after consumption of a the meal); and wireless communication circuitry (¶ [0155]) configured to communicate said glucose metrics, rather than glucose level measurements, to a reader device (¶¶ [0168]-[0169] where the wearable apparatus 100 transmits the determined GI to the external apparatus 200); and
the reader device (external apparatus 200) comprising a display (¶ [0173] display; Fig. 25, display 211); and a processor(s) programmed to determine a score based on the one or more glucose metrics in comparison to a baseline glucose metric, wherein the baseline glucose metric is customized to the user (¶ [0170] where external apparatus 200 may generate eating habits information of the user by analyzing the GI corresponding to each meal by comparing the meal GI to a predetermined standard GI and/or calculating the number of times during a predetermined time period, in which the GI determined with respect to the user is higher than the standard GI; ¶¶ [0106]-[0108] where the standard GI used as a comparative index may be based on eating habit information of the user, such as their average GI); and display an indication of the score related to the one or more glucose metrics without displaying the glucose level measurements (¶ [0173] providing eating habits information of the user. e.g., via the display). Pavlov teaches the disclosed eating habit information greatly affects various adult diseases, such as diabetes (e.g., ¶ [0052]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with processor of the sensor electronics being configured to determine one or more glucose metrics based on the glucose level measurements of the subject, the communications circuitry being configured to communicate the one or more glucose metric to the reader device, rather than glucose level measurements; and the processor of the reader device being configured to determine a score related to the one or more glucose metrics and display an indication of the score related to the one or more glucose metrics without displaying the glucose level measurements as taught/suggested by Pavlov in order to provide the user with feedback regarding the quality of their eating habits (Pavlov, ¶ [0086]), for example, to permit the user to determine if their eating habits/diet is/are appropriate for managing their disease/condition (Catt, ¶¶ [0001]-[0013]; Pavlov, ¶ [0052]; etc.).
Regarding claims 80 and 98, Gaoni as modified teaches/suggests the limitations of claim 77, as discussed above, but does not expressly teach the processor of the sensor electronics is configured to determine a trend value and/or at least one additional glucose metric related to the physical activity.
Catt teaches/suggests a system comprising a processor configured to determine glucose metrics based on a plurality of glucose level measurements, such as glucose metrics including a trend related to physical activity (¶ [0028] determine how movement of a subject effects the rate of change of the one or more physiological analytes), which may be subsequently utilized to determine a periodic recommendation based on said glucose metrics (¶ [0125] generating immediate guidance to a wearer by consideration of the trend in recent measures of glucose and/or estimates of recent physical activity; ¶ [0044] wherein the system is able to effectively learn which activities result in which rates of glucose clearance and can tailor the prompts appropriately); and provide feedback of said recommendation to a user via a display of a reader device (¶ [0125] wherein the prompt to engage in physical activity may be by a message generated on a display on a mobile phone). In additional to disclosing management of diabetes includes dietary management (¶ [0025]), as noted above, Catt further discloses providing a user with feedback on the impact of that physical activity on glucose control facilitates recognition and adoption of improved glucose management behaviors in managing the disease/condition (¶ [0099]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the processor of the sensor electronics being configured to determine at least one additional glucose metric, such as a glucose trend related to physical activity, in order to enable providing feedback on the impact of physical activity on glucose control to a user to facilitate recognition and adoption of improved glucose management behaviors in managing their disease/condition and/or providing, e.g., an exercise, recommendation and/or prompt to a user that is individually tailored relative to the historical data collected from the user to aid in managing their disease/condition (Catt, ¶ [0044]).
Regarding claim 86, Gaoni as modified teaches/suggests the accelerometer comprises a micro electro-mechanical system (MEMS) (¶ [0038]).
Regarding claims 88-90, Gaoni as modified teaches and/or suggests the sensor electronics further comprises AFE circuitry coupled with the glucose sensor and accelerometer (front-end circuitry 560), wherein the AFE circuitry is configured to output glucose level data and physical activity level data to one or more processors in digital form (¶ [0041] wherein front-end circuitry 560 may process the analog signals received from sensors sub-system 505 and convert these signals to digital signals).
Regarding claims 91-92, Gaoni as modified teach/suggests the limitations of claim 77, as discussed above, but does not expressly teach the number of axes the accelerometer comprises, such as a single axis configuration, or a multiple (e.g., three) axis configuration.
Catt teaches/suggests a monitoring device comprising at least a glucose sensor (¶ [0030] a physiological analyte sensor; ¶¶ [0081]-[0088]); an accelerometer configured to sense physical activity of the subject (¶ [0029] a movement sensor; ¶¶ [0070]-[0075]), wherein the accelerometer may comprise a single axis configuration or a multiple axis, such as a three axis, configuration (¶ [0071]; ¶ [0110]; etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the accelerometer comprising a single axis configuration or a multiple axis configuration as taught/suggested by Catt as a simple substitution of one known accelerometer configuration suitable for monitoring a physical activity level for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 99, Gaoni as modified teaches/suggests the memory of the reader device stores instructions that further cause the processor of the reader device to display an indication of the one or more physical activity level values (¶ [0047] where communications device 120 may display measurement data, which includes physical activity levels, as discussed above, and/or includes detecting exceptional values for physical activity levels). 
Alternatively/Additionally, Catt teaches/suggests a reader device configured to display, on the display of a reader device, a physical activity level based on the one or more physical activity level values (e.g., ¶¶ [0147]-[0153] where feedback may include information about accumulated physical activity for that day, information about physical inactivity for a day, etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the reader device being configured to display, on the display of the reader device, a physical activity level based on the one or more physical activity level values as taught/suggested by Catt in order to provide the user with feedback regarding their physical activity (Catt, ¶¶ [0147]-[0153]), for example, to permit the user to determine if they are meeting target activity levels for managing their disease/condition (Catt, ¶ [0064], ¶ [0128], etc.). 
Regarding claims 101 and 103-104, Gaoni as modified teaches/suggests the indication of the score may be a numerical score (Pavlov, ¶ [0170] where the eating habits information generated and displayed by the external apparatus 200 may include a number of times during a predetermined time period, in which the GI determined with respect to the user is higher than the standard GI), or a textual and/or graphical indicator (Pavlov, ¶ [0172]). 

Claim(s) 81-85 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaoni in view of Catt and Pavlov as applied to claim(s) 77 above, and further in view of US 2016/0129182 A1 (previously cited, Schuster). 
Regarding claims 81-85, Gaoni as modified teaches/suggests the limitations of claim 77, as discussed above, but does not teach the accelerometer comprises a piezoelectric material, such as lead zirconate or quartz, a piezoresistive material, or a capacitive material. 
Schuster teaches and/or suggests a system comprising an accelerometer configured to sense physical activity, the accelerometer comprising a piezoelectric material, such as lead zirconate or quartz, a piezoresistive material, a capacitive material or a micro electro-mechanical system (MEMS) (¶¶ [0343]-[0344]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the accelerometer comprising a piezoelectric material, such as lead zirconate or quartz, a piezoresistive material, or a capacitive material as taught/suggested by Schuster as a simple substitution of one known accelerometer type for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 95-97 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaoni in view of Catt and Pavlov as applied to claim(s) 77 above, and further in view of US 2015/0018643 A1 (previously cited, Cole). 
Regarding claim 95 and 96, Gaoni as modified teaches/suggests the limitations of claim 77, as discussed above, but does not expressly teach the communications circuitry and the one or more processors are on a single application specific integrated circuit, or the communications circuitry, the one or more processors, and the memory are on a single application specific integrated circuit. 
Cole teaches/suggests a system (e.g., Fig. 2B) comprising sensor electronics, including one or more processors (256) and memory (253), and communication circuitry (258) on a single application specific integrated circuit (251).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the communications circuitry, the processor and the memory of the sensor electronics on a single ASIC as taught/suggested by Cole as a simple substitution of one known circuitry configuration or arrangement for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 97, Gaoni as modified teaches/suggests the limitations of claim 77, as discussed above, and further teaches/suggests the system further comprises AFE circuitry (front-end circuitry 560), but does not expressly teach the AFE circuitry is on a first application specific integrated circuit and the memory, the communications circuitry, and the one or more processors are on a second application specific integrated circuit. 
Cole teaches/suggests a system (Fig. 2C) comprising analog front end circuitry (252) on a first application specific integrated circuit (262) and memory (253), communications circuitry (258), and one or more processors (256) are on a second application specific integrated circuit (263). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the analog front end circuitry on a first application specific integrated circuit and the memory, the communications circuitry, and the processor of the sensor control device on a second application specific integrated circuit as taught/suggested by Cole as a simple substitution of one known circuitry configuration or arrangement for another to yield no more than predictable results. See MPEP 2143(I)(B). 
Claim(s) 101 and 106 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaoni in view of Catt and Pavlov as applied to claim(s) 77 above, and further in view of US 2015/0100344 A1 (previously cited, Chen). 
Regarding claims 101 and 106, Gaoni as modified teaches/suggests the limitations of claim 77, and further teaches/suggests at least one indication of a score may comprise a numerical score, as discussed above, but does not expressly teach the indication of the score is a letter grade. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the system of Gaoni with the indication of the score comprising a numerical score of letter grade indicator because Applicant has not disclosed that either of these particular indicators provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant discloses indicators such as textual or graphical indicators as suitable alternatives for the indicators of claims 101 and 106 (e.g., ¶ [0048]). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the graphical or textual indicators disclosed by Gaoni as modified by Catt and Pavlov because any of the above-noted indicators predictably provide feedback of the quality of the user's eating habits.
Alternatively/Additionally, Pavlov (or Gaoni as modified thereby) discloses a calculated score may reflect a risk level (¶ [0173] where external apparatus 200 may calculate the number of times during a predetermined time period in which the GI determined with respect to the user is higher than the standard GI, which is disclosed as being associated with a level of risk, e.g., ¶ [0115]). Chen discloses each of a numerical score, a letter grade, or a textual indicator as a suitable means or method for providing an indication of a score, such as a risk score (¶ [0033]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gaoni with the indication of the score comprising a numerical score or letter grade as taught/suggested by Chen as a simple substitution of one known, suitable type of indicator for another to yield no more than predictable results. See MPEP 2143(1)(B).

Claim(s) 102 and 105 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaoni in view of Catt and Pavlov as applied to claim(s) 77 above, and further in view of US 2014/0124384 A1 (previously cited, Gerber). 
Regarding claims 102 and 105, Gaoni as modified teaches/suggests the limitations of claim 77, as discussed above, but does not expressly teach the indication of the score is a color or emoticon indicator. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the system of Gaoni with the indication of the score comprising a color or emoticon indicator because Applicant has not disclosed that either of these particular indicators provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant discloses indicators such as textual or graphical indicators as suitable alternatives for the indicators of claims 102 and 105 (e.g., ¶ [0048]). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the graphical or textual indicators disclosed by Gaoni as modified by Catt and Pavlov because any of the above-noted indicators predictably provide feedback of the quality of the user's eating habits.
Alternatively/Additionally, Gerber discloses color and emoticon indicators as a suitable alternative for, e.g., a textual indicator (¶ [0183]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gaoni with the indication of the score comprising a color or emoticon indicator as taught and/or suggested by Gerber as a simple substitution of one known, suitable type of indicator for another to yield no more than predictable results. See MPEP 2143(1)(B).

Claim(s) 107 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaoni in view of Catt, Cole and Pavlov.
Regarding claim 107, Gaoni teaches/suggests system for physiological monitoring and management, the system comprising:
a sensor control device (device 110, integrated diabetes monitoring device 400, 500, etc.):
a glucose sensor (glucose sensor 415, 515) comprising a portion configured to be in fluid contact with a bodily fluid of the subject and sense a glucose level of the subject (¶ [0038] where the sensor generates current levels indicative of blood glucose level); 
an accelerometer configured to sense physical activity of the subject (physical activity sensor 405, 520); and
sensor electronics comprising: one or more processors (computing device 410, 510) and memory coupled with the processor (program memory 445, 545), wherein the memory stores instructions that when executed by the processor, cause the processor to determine glucose level measurements of the subject based on a plurality of signals from the glucose sensor (¶ [0038] current levels translated into blood glucose values by the computing device) and to determine one or more physical activity level values based on a plurality of signals from the accelerometer (¶ [0038] physical activity or consumed energy values calculated the computing device); and 
wireless communication circuitry configured to communicate glucose level measurements and the one or more physical activity level values to a reader device according to BLUETOOTH communication protocol (¶ [0011]; ¶ [0039] BLUETOOTH transceiver); and
a reader device (communication device 120) comprising: 
a display (¶ [0028] display mechanism); 
one or more processors (¶ [0028] processor); 
a transceiver configured to receive the one or more glucose level measurements and the one or more physical activity level values (wireless transceiver 125; Fig. 7, steps 725-730); and
memory coupled with the processor of the reader device, wherein the memory of the reader device stores instructions that when executed by the processor of the reader device, cause the processor of the reader device to analyze and display data (¶ [0028] program memory; Fig. 7, step 730; ¶ [0047]; etc.). 
Gaoni teaches/suggests the glucose sensor comprises a portion configured to be in fluid contact with a bodily fluid of the subject (e.g., ¶ [0038] test strip onto which a blood sample is placed, as described in ¶ [0004]), but does not expressly teach a portion of the in vivo glucose sensor is configured to be placed under the skin surface of the subject. However, Gaoni discloses the glucose sensor may comprise other suitable blood glucose level measurement apparatus (¶ [0032]). Additionally, while Gaoni teaches/suggests the sensor control device may be secured to the subject (¶ [0026] where the device 110 may be attachable to a patient), Gaoni does not expressly teach the sensor control device comprises an adhesive patch for securing the sensor control device to a skin surface of a subject.
Catt teaches/suggests a system comprising a monitoring device (Fig. 3) comprising an in vivo glucose sensor comprising a portion configured to be placed under the skin surface of the subject (¶ [0088] invasive subcutaneous sensor; or ¶ [0113] analytical chamber containing reagents for glucose determination in extracted interstitial fluid). 
Similarly, Cole teaches/suggests a system comprising a sensor control device (102), the sensor control device comprising: an adhesive patch for securing the sensor control device to a skin surface of a subject (¶ [0050] adhesive layer positioned at the base of patch 105 for attachment to a skin surface of the user's body); and an in vivo glucose sensor configured to sense a glucose level of the subject (analyte sensor 104), wherein a portion of the in vivo glucose sensor is configured to be placed under the skin surface of the subject (¶ [0050] where sensor 104 is adapted to be at least partially inserted into the body of the user, where it can make contact with the user's bodily fluid). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gaoni with the glucose sensor comprising an in vivo glucose sensor comprising a portion configured to be placed under the skin surface of the subject as taught/suggested by Catt or Cole in order to enable more frequent and/or continuous sensing of glucose values and/or as a simple substitution of one known, suitable blood glucose level measurement apparatus for another to yield no more than predictable results. See MPEP 2143(1)(B). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the sensor control device further comprising an adhesive patch for securing the sensor control device to a skin surface of a subject as taught/suggested by Cole as a simple substitution of one known, suitable means/method for attaching/securing the sensor control device to a user for another to yield no more than predictable results. See MPEP 2143(1)(B).
Gaoni as modified does not teach the communication circuitry and the one or more processors of the sensor electronics are on a single application specific integrated circuit. 
Cole teaches/suggests a system (e.g., Fig. 2B) comprising sensor electronics, including one or more processors (256) and memory (253), and communication circuitry (258) on a single application specific integrated circuit (251).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the communications circuitry, and the one or more processors of the sensor electronics on a single ASIC as taught/suggested by Cole as a simple substitution of one known circuitry configuration or arrangement for another to yield no more than predictable results. See MPEP 2143(I)(B).
Gaoni as modified further discloses the reader device is configured to display, on the display of the reader device, a physical activity level based on the one or more physical activity level values (¶ [0047] where communications device 120 may display measurement data, which includes physical activity levels, as discussed above, and/or includes detecting exceptional values for physical activity levels). 
Alternatively/Additionally, Catt teaches/suggests a reader device configured to display, on the display of a reader device, a physical activity level based on the one or more physical activity level values (e.g., ¶¶ [0147]-[0153] where feedback may include information about accumulated physical activity for that day, information about physical inactivity for a day, etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the reader device being configured to display, on the display of the reader device, a physical activity level based on the one or more physical activity level values as taught/suggested by Catt in order to provide the user with feedback regarding their physical activity (Catt, ¶¶ [0147]-[0153]), for example, to permit the user to determine if they are meeting target activity levels for managing their disease/condition (Catt, ¶ [0064], ¶ [0128], etc.). 
Gaoni as modified does not teach the processor of the sensor electronics is configured to determine one or more glucose metrics based on the glucose level measurements of the subject and communicate said glucose metric(s) to the reader device. However, Gaoni does disclose and/or suggest some data processing may be executed by either the processor(s) of the sensor electronics or the processor(s) of the reader device (e.g., ¶ [0038]), and further discloses the reader device may be utilized to analyze data, generate and implement reports, warnings and/or alerts, recommend specific actions, display data on a GUI, etc. (¶ [0029]). Gaoni discloses the invention is useful for patients monitoring diabetes, which may be treated and managed successfully by monitoring and managing blood glucose levels through exercise, diet and medications (e.g., ¶¶ [0001]-[0013]). Similarly, Catt discloses management of diabetes includes dietary management (¶ [0025]). 
Pavlov teaches/suggests a system comprising: a sensor control device including a glucose sensor (¶ [0052] impedance sensor); a processor(s) (controller 120) and memory (memory 140), which cooperate (¶¶ [0230]-[0232]) to determine glucose level measurements of the subject based on a plurality of signals from the glucose sensor (¶ [0052] measure/monitor the change in blood sugar levels of the user based on the output of the impedance sensor) and determine one or more glucose metrics based on the glucose level measurements of the subject (¶¶ [0091]-[0092] determine a GI corresponding to each meal by generating a blood sugar curve as the change in blood sugar according to time as a graph and comparing an AUC during two hours after consumption of a glucose liquid solution with an AUC after consumption of a the meal); and wireless communication circuitry (¶ [0155]) configured to communicate said glucose metrics, rather than glucose level measurements, to a reader device (¶¶ [0168]-[0169] where the wearable apparatus 100 transmits the determined GI to the external apparatus 200); and
the reader device (external apparatus 200) comprising a display (¶ [0173] display); and a processor(s) programmed to determine a score based on the one or more glucose metrics in comparison to a baseline glucose metric, wherein the baseline glucose metric is customized to the user (¶ [0170] where external apparatus 200 may generate eating habits information of the user by analyzing the GI corresponding to each meal by comparing the meal GI to a predetermined standard GI and/or calculating the number of times during a predetermined time period, in which the GI determined with respect to the user is higher than the standard GI; ¶¶ [0106]-[0108] where the standard GI used as a comparative index may be based on eating habit information of the user, such as their average GI); and display an indication of the score related to the one or more glucose metrics without displaying the glucose level measurements (¶ [0173] providing eating habits information of the user. e.g., via the display). Pavlov teaches the disclosed eating habit information greatly affects various adult diseases, such as diabetes (e.g., ¶ [0052]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the processor of the sensor electronics being configured to determine one or more glucose metrics based on the glucose level measurements of the subject, the communications circuitry being configured to communicate the one or more glucose metrics to the reader device; and the processor of the reader device being configured to determine a score related to the one or more glucose metrics and display an indication of the score related to the one or more glucose metrics without displaying the glucose level measurements as taught/suggested by Pavlov in order to provide the user with feedback regarding the quality of their eating habits (Pavlov, ¶ [0086]), for example, to permit the user to determine if their eating habits/diet is/are appropriate for managing their disease/condition (Catt, ¶¶ [0001]-[0013]; Pavlov, ¶ [0052]; etc.).

Claim(s) 108 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaoni in view of Catt and Pavlov as applied to claim(s) 77 above, and further in view of US 2017/0053552 A1 (Zhong). 
Regarding claim 108, Gaoni as modified teaches/suggests the limitations of claim 77, and further teaches/suggests the score is based on at least one feature of an analyte curve (¶ [0092] where AUC is used to calculate GI for a meal, on which the score/eating habits information calculated by the reader device is based), but does not teach the score is based at least one of a length and a slope of an analyte curve. However, Pavlov additionally discloses/suggests a slope of the curve is indicative of GI (e.g., ¶ [0080] when the blood sugar curve dramatically rises and then dramatically falls, the GI corresponding to the meal may be high, and when the blood sugar curve gradually rises and then gradually falls, the GI corresponding to the meal may be low). Similarly, Zhong teaches/suggests GI may be calculated from various features of an analyte curve (glycemic response curve to food), including the area under the curve, the rate of change (¶ [0336]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the processor of the sensor electronics being configured to determine the one or more metrics alternatively/additionally based on a slope of the analyte curve as taught/suggested by Pavlov and Zhong, such that the score is based on a slope of the analyte curve, in order to more reliably/accurately assess the glucose metric and/or score based thereon by considering an additional curve feature and/or as a simple substitution of one known, suitable curve feature for determining a GI, and subsequently a score based thereon, for another to yield no more than predictable results. See MPEP 2143(1)(B).

Claim(s) 77, 80, 86, 88-90, 95-97, 99-101, 103-104 and 107 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pavlov in view of Cole and Gaoni.
Regarding claims 77, 99 and 100, Pavlov teaches/suggests a system for physiological monitoring and management, the system comprising:
a sensor control device (wearable apparatus 100) including:
a glucose sensor configured to sense a glucose level of the subject (¶ [0052] impedance sensor); 
an accelerometer configured to sense physical activity of the subject (¶ [0220] acceleration sensor); and
sensor electronics comprising: 
a processor (controller 120);
memory coupled with the processor of the sensor electronics, wherein the memory stores instructions that when executed by the one or more processors (¶¶ [0230]-[0232] memory 140 storing programs for processing and controlling of the controller 120), cause the processor to: determine glucose level measurements of the subject based on a plurality of signals from the glucose sensor (¶ [0052] measure/monitor change in blood sugar levels of the user based on the output of the impedance sensor); and determine at least one glucose metric based on the glucose level measurements of the subject (¶¶ [0091]-[0092] determine a GI corresponding to each meal by generating a blood sugar curve, determining an AUC based on said curve for each meal, and comparing the AUC during two hours after consumption of a glucose liquid solution with the determined AUC after consumption of the meal); and 
wireless communication circuitry configured to communicate the glucose metric, rather than glucose level measurements, according to a BLUETOOTH communication protocol (¶¶ [0168]-[0169] where the wearable apparatus 100 transmits the determined GI to the external apparatus 200; ¶ [0155]); and
a reader device (external apparatus 200) comprising a display (¶ [0173] display; Fig. 25, display 211); a transceiver configured to receive the glucose metric (¶¶ [0168]-[0169]; Fig. 25, wireless communicator 221); and a processor (Fig. 25, controller 260) and memory coupled with the processor of the reader device (Fig. 25, memory 250 may store the programs for processing and controlling of the controller 260), wherein the memory of the reader device stores instructions that when executed by the processor of the reader device, cause the processor of the reader device to: determine a score based on the one or more glucose metrics in comparison to a baseline glucose metric (¶ [0170] external apparatus 200 may generate eating habits information of the user by analyzing the GI corresponding to each meal by comparing the meal GI to a predetermined standard GI and/or calculating the number of times during a predetermined time period, in which the GI determined with respect to the user is higher than the standard GI), wherein the baseline glucose metric is customized to the user (¶¶ [0106]-[0108] where the standard GI used as a comparative index may be determined based on eating habit information of the user, such as their average GI); and display an indication of the score related to the one or more glucose metrics without displaying the glucose level measurements (¶ [0173] providing eating habits information of the user, e.g., via the display). 
Pavlov does not teach the glucose sensor configured to sense a glucose level of the subject comprises a portion configured to be in fluid contact with a bodily fluid of the subject and/or is configured to be placed under the skin surface of the subject. 
Cole teaches/suggests a system comprising a sensor control device (102), the sensor control device comprising: an in vivo glucose sensor configured to sense a glucose level of the subject (analyte sensor 104), wherein a portion of the in vivo glucose sensor is configured to be placed under the skin surface of the subject and in fluid contact with a bodily fluid of the subject (¶ [0050] where sensor 104 is adapted to be at least partially inserted into the body of the user where it can make contact with the user's bodily fluid); and sensor electronics (250) comprising a processor (256) configured to determine glucose level measurements of the subject based on a plurality of signals from the in vivo glucose sensor (¶ [0054] raw data measured by sensor 104 is processed into a value that represents the analyte level ) and determine one or more glucose metrics based on the glucose level measurements of the subject (¶ [0072] determinations of the variation/fluctuation of the monitored analyte level as a function of time, determinations of glucose trend over time, determinations of glucose rate of change, occurrence of an alarm condition such as hypoglycemia or hyperglycemia or impending hypoglycemia or hyperglycemia, etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pavlov with the glucose sensor comprising an in vivo glucose sensor comprising a portion configured to be placed under the skin surface of the subject and in fluid contact with a bodily fluid of the subject and the process of the sensor electronics being configured to determine glucose level measurements of the subject based on a plurality of signals from the in vivo glucose sensor as taught and/or suggested by Cole in order to frequently monitor glucose levels, particularly for users, such as diabetics, who already utilize such sensors as part of a diabetes monitoring regime (Cole, ¶ [0004], ¶ [0051], etc.) and/or as a simple substitution of one known, suitable sensor and associated processing means/method for sensing a glucose level of the subject and determining glucose level measurements for another to yield no more than predictable results. See MPEP 2143(1)(B).
Pavlov as modified teaches/suggests the sensor control device comprises an accelerometer configured to sense physical activity of the subject, as discussed above, but does not expressly teach the processor of the sensor electronics is further configured to determine one or more physical activity level values based on a plurality of signals from the accelerometer, wherein the communication circuitry further communicates the one or more physical activity level values. However, Pavlov suggests, for management of a disease/condition, such as obesity, in addition to diet or eating habit information monitoring, continual individual exercises are required (¶ [0003]).
Gaoni teaches/suggests a comparable system comprising a sensor control device (device 110, integrated diabetes monitoring device 400, 500, etc.), the sensor control device comprising: a glucose sensor (glucose sensor 415, 515) comprising a portion configured to be in fluid contact with a bodily fluid of the subject and sense a glucose level of the subject (¶ [0038] where the sensor generates current levels indicative of blood glucose level); an accelerometer configured to sense physical activity of the subject (physical activity sensor 405, 520); and sensor electronics comprising: a processor (computing device 410, 510) and memory coupled with the processor (program memory 445, 545), wherein the memory stores instructions that when executed by the processor, cause the processor to determine glucose level measurements of the subject based on a plurality of signals from the glucose sensor (¶ [0038] current levels translated into blood glucose values by the computing device) and to determine one or more physical activity level values based on a plurality of signals from the accelerometer (¶ [0038] physical activity or consumed energy values calculated by the computing device based on acceleration values generated by sensor 405); and wireless communication circuitry configured to communicate the glucose level measurements and the one or more physical activity level values to a reader device according to BLUETOOTH communication protocol (¶ [0011]; ¶ [0039] BLUETOOTH transceiver); and a reader device configured to display, on a display thereof, a physical activity level or indication thereof based on the one or more physical activity level values (¶ [0047] where communications device 120 may display measurement data, which includes physical activity levels, as discussed above, and/or includes detected exceptional values for physical activity levels). Gaoni teaches providing the physical activity level feedback to assist in monitoring or managing a disease/condition, such as diabetes, which, similar to obesity, Gaoni discloses may be managed through, inter alia, diet and exercise (¶ [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Pavlov with the processor of the sensor electronics being further configured to determine one or more physical activity level values based on a plurality of signals from the accelerometer, the wireless communication circuitry further communicating the one or more physical activity level values, and the processor of the reader device being configured to display an indication of the one or more physical activity level values as taught/suggested by Gaoni in order to provide feedback regarding a user's activity levels (Gaoni, ¶ [0047]), allowing a user to determine if, e.g., exercise requirements or targets for management of their disease and/or condition are being satisfied (Pavlov, ¶ [0003]). 
Regarding claim 80, Pavlov teaches/suggests the limitations of claim 77, as discussed above, but does not teaches the processor of the sensor electronics to determine a trend value. However, Pavlov discloses the system may be utilized for and/or in conjunctions with disease monitoring/management (¶ [0089]), indicating both obesity and diabetes as diseases for which the determined metrics/scores are useful (¶ [0052]). Cole teaches/suggests a comparable system, as discussed above, wherein a processor of the sensor electronics is configured to determine a trend value (¶ [0072]). Cole discloses/suggests a glucose trend is useful displayable information for particular users, such as diabetics (¶ [0070]; ¶ [0003]). Cole further teaches/suggests analysis of glucose levels or glucose measurement levels may be performed by a processor of sensor control device, a processor of a reader device, or some combination thereof (¶ [0072]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Pavlov with the processor of the sensor electronics being configured to determine a trend value as taught/suggested by Cole in order to assist a user, particularly a diabetic user, in determining if their glucose levels are being maintained within a clinically safe range, determining if/when insulin is needed to reduce glucose levels in their bodies and/or determining if/when additional glucose is needed to raise the level of glucose in their bodies, (Cole, ¶ [0003]). 
Regarding claim 86, Pavlov as modified teaches/suggests the limitations of claim 77, as discussed above, but does not expressly teach the accelerometer comprises a micro electro-mechanical system (MEMS). Gaoni teaches and/or suggests an accelerometer configured to sense physical activity of the subject may comprise a MEMS (¶ [0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Pavlov with the accelerometer comprising a MEMS as taught/suggested by Gaoni as a simple substitution of one known accelerometer type suitable for sensing physical activity for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claims 88-90, Pavlov as modified teaches/suggests the limitations of claim 77, as discussed above. Pavlov further teaches/suggests the sensor electronics includes AFE circuitry to output data to the processor of the sensor electronics (¶ [0066] interface to controller configured to receive sensor data), but does not expressly teach the analog front-end circuitry is configured to output data to the one or more processors of the sensor electronics in digital form. 
Gaoni teaches/suggests a comparable sensor control device comprising AFE circuitry coupled with a glucose sensor and an accelerometer (front-end circuitry 560), wherein the AFE circuitry is configured to output glucose level data and physical activity level data to one or more processors in digital form (¶ [0041] wherein front-end circuitry 560 may process the analog signals received from sensors sub-system 505 and convert these signals to digital signals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Pavlov with an analog front-end circuitry is configured to output data including glucose level data and physical activity level data to the processor of the sensor electronics in digital form as taught/suggested Gaoni in order to convert sensor data into digital form for processing and/or transmission and/or integrating the functions of both activity sensing and glucose level sensing into a single processor/controller (Gaoni, ¶ [0041]).
Regarding claims 95 and 96, Pavlov as modified teaches/suggests the limitations of claim 77, as discussed above, but does not expressly teach the communications circuitry and the one or more processors are on a single application specific integrated circuit, or the communications circuitry, the one or more processors, and the memory are on a single application specific integrated circuit. 
Cole teaches/suggests a comparable system (e.g., Fig. 2B) comprising sensor electronics, including one or more processors (256), memory (253), and communication circuitry (258) on a single application specific integrated circuit (251).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Pavlov with the communications circuitry, the processor and the memory of the sensor electronics being on a single ASIC as taught/suggested by Cole as a simple substitution of one known circuitry configuration or arrangement for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 97, Pavlov as modified teaches/suggests the limitations of claim 77, as discussed above. Pavlov further teaches/suggests the sensor electronics includes AFE circuitry (¶ [0066] interface configured to receive sensor data), but does not expressly teach the AFE circuitry is on a first application specific integrated circuit and the memory, the communications circuitry, and the one or more processors are on a second application specific integrated circuit. 
Cole teaches/suggests a system (Fig. 2C) comprising sensor electronics including AFE circuitry (252) on a first ASIC (262) and memory (253), communications circuitry (258), and a processor (256) are on a second ASIC (263). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Pavlov with the sensor electronics including AFE circuitry on a first ASIC and the memory, the communications circuitry, and the processor on a second ASIC as taught/suggested by Cole as a simple substitution of one known circuitry configuration or arrangement for another to yield no more than predictable results. See MPEP 2143(I)(B). 
Regarding claims 101 and 103-104, Pavlov as modified teaches/suggests the indication of the score may be a numerical score (¶ [0170] where the eating habits information generated and displayed by the external apparatus 200 may include a number of times during a predetermined time period, in which the GI determined with respect to the user is higher than the standard GI), or a textual and/or graphical indicator (¶ [0172]). 
Regarding claim 107, Pavlov teaches/suggests a system for physiological monitoring and management, the system comprising:
a sensor control device (wearable apparatus 100) including:
a glucose sensor configured to sense a glucose level of the subject (¶ [0052] impedance sensor); 
an accelerometer configured to sense physical activity of the subject (¶ [0220] acceleration sensor); and
sensor electronics comprising: 
a processor (controller 120);
memory coupled with the processor of the sensor electronics, wherein the memory stores instructions that when executed by the one or more processors (¶¶ [0230]-[0232] memory 140 storing programs for processing and controlling of the controller 120), cause the processor to: determine glucose level measurements of the subject based on a plurality of signals from the glucose sensor (¶ [0052] measure/monitor change in blood sugar levels of the user based on the output of the impedance sensor); and determine at least one glucose metric based on the glucose level measurements of the subject (¶¶ [0091]-[0092] determine a GI corresponding to each meal by generating a blood sugar curve, determining an AUC based on said curve for each meal, and comparing the AUC during two hours after consumption of a glucose liquid solution with the determined AUC after consumption of the meal); and 
wireless communication circuitry configured to communicate the glucose metric, rather than glucose level measurements, according to a BLUETOOTH communication protocol (¶¶ [0168]-[0169] where the wearable apparatus 100 transmits the determined GI to the external apparatus 200; ¶ [0155]); and
a reader device (external apparatus 200) comprising a display (¶ [0173] display; Fig. 25, display 211); a transceiver configured to receive the glucose metric (¶¶ [0168]-[0169]; Fig. 25, wireless communicator 221); and a processor (Fig. 25, controller 260) and memory coupled with the processor of the reader device (Fig. 25, memory 250 may store the programs for processing and controlling of the controller 260), wherein the memory of the reader device stores instructions that when executed by the processor of the reader device, cause the processor of the reader device to: determine a score based on the one or more glucose metrics in comparison to a baseline glucose metric (¶ [0170] external apparatus 200 may generate eating habits information of the user by analyzing the GI corresponding to each meal by comparing the meal GI to a predetermined standard GI and/or calculating the number of times during a predetermined time period, in which the GI determined with respect to the user is higher than the standard GI), wherein the baseline glucose metric is customized to the user (¶¶ [0106]-[0108] where the standard GI used as a comparative index may be determined based on eating habit information of the user, such as their average GI); and display an indication of the score related to the one or more glucose metrics without displaying the glucose level measurements (¶ [0173] providing eating habits information of the user, e.g., via the display). 
Pavlov does not teach the glucose sensor configured to sense a glucose level of the subject comprises a portion configured to be in fluid contact with a bodily fluid of the subject and/or is configured to be placed under the skin surface of the subject. Additionally, while Pavlov discloses the sensor control device may be a "body-attached device" (¶ [0052]), Pavlov does not expressly teach the sensor control device comprises an adhesive patch for securing the sensor control device to a skin surface of a subject. 
Cole teaches/suggests a system comprising a sensor control device (102), the sensor control device comprising: an adhesive patch for securing the sensor control device to a skin surface of a subject (¶ [0050] adhesive layer positioned at the base of patch 105 for attachment to a skin surface of the user's body); an in vivo glucose sensor configured to sense a glucose level of the subject (analyte sensor 104), wherein a portion of the in vivo glucose sensor is configured to be placed under the skin surface of the subject and in fluid contact with a bodily fluid of the subject (¶ [0050] where sensor 104 is adapted to be at least partially inserted into the body of the user where it can make contact with the user's bodily fluid); and sensor electronics (250) comprising a processor (256) configured to determine glucose level measurements of the subject based on a plurality of signals from the in vivo glucose sensor (¶ [0054] raw data measured by sensor 104 is processed into a value that represents the analyte level ) and determine one or more glucose metrics based on the glucose level measurements of the subject (¶ [0072] determinations of the variation/fluctuation of the monitored analyte level as a function of time, determinations of glucose trend over time, determinations of glucose rate of change, occurrence of an alarm condition such as hypoglycemia or hyperglycemia or impending hypoglycemia or hyperglycemia, etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pavlov with the glucose sensor comprising an in vivo glucose sensor comprising a portion configured to be placed under the skin surface of the subject and in fluid contact with a bodily fluid of the subject and the process of the sensor electronics being configured to determine glucose level measurements of the subject based on a plurality of signals from the in vivo glucose sensor as taught and/or suggested by Cole in order to frequently monitor glucose levels, particularly for users, such as diabetics, who already utilize such sensors as part of a diabetes monitoring regime (Cole, ¶ [0004], ¶ [0051], etc.) and/or as a simple substitution of one known, suitable sensor and associated processing means/method for sensing a glucose level of the subject and determining glucose level measurements for another to yield no more than predictable results. See MPEP 2143(1)(B). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Pavlov with the sensor control device further comprising an adhesive patch for securing the sensor control device to a skin surface of a subject as taught/suggested by Cole as a simple substitution of one known, suitable means/method for attaching the sensor control device to a user for another to yield no more than predictable results. See MPEP 2143(1)(B).
Pavlov as modified does not teach the communication circuitry and the processor of the sensor electronics are on a single application specific integrated circuit. 
Cole teaches/suggests a system (e.g., Fig. 2B) comprising sensor electronics, including one or more processors (256) and memory (253), and communication circuitry (258) on a single application specific integrated circuit (251).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Pavlov with the communications circuitry, and the processor of the sensor electronics being on a single ASIC as taught/suggested by Cole as a simple substitution of one known circuitry configuration or arrangement for another to yield no more than predictable results. See MPEP 2143(I)(B).
Pavlov as modified teaches/suggests the sensor control device comprises an accelerometer configured to sense physical activity of the subject, as discussed above, but does not expressly teach the processor of the sensor electronics is further configured to determine one or more physical activity level values based on a plurality of signals from the accelerometer, wherein the communication circuitry further communicates the one or more physical activity level values, or the reader device is configured to display on the display thereof a physical activity level based on the one or more physical activity level values. However, Pavlov suggests, for management of a disease/condition, such as obesity, in addition to diet or eating habit information monitoring, continual individual exercises are required (¶ [0003]).
Gaoni teaches/suggests a comparable system comprising a sensor control device (device 110, integrated diabetes monitoring device 400, 500, etc.), the sensor control device comprising: a glucose sensor (glucose sensor 415, 515) comprising a portion configured to be in fluid contact with a bodily fluid of the subject and sense a glucose level of the subject (¶ [0038] where the sensor generates current levels indicative of blood glucose level); an accelerometer configured to sense physical activity of the subject (physical activity sensor 405, 520); and sensor electronics comprising: a processor (computing device 410, 510) and memory coupled with the processor (program memory 445, 545), wherein the memory stores instructions that when executed by the processor, cause the processor to determine glucose level measurements of the subject based on a plurality of signals from the glucose sensor (¶ [0038] current levels translated into blood glucose values by the computing device) and to determine one or more physical activity level values based on a plurality of signals from the accelerometer (¶ [0038] physical activity or consumed energy values calculated by the computing device based on acceleration values generated by sensor 405); and wireless communication circuitry configured to communicate the glucose level measurements and the one or more physical activity level values to a reader device according to BLUETOOTH communication protocol (¶ [0011]; ¶ [0039] BLUETOOTH transceiver); and a reader device configured to display, on a display thereof, a physical activity level based on the one or more physical activity level values (¶ [0047] where device 120 may display measurement data, which includes physical activity levels, as discussed above, and/or includes detected exceptional values for physical activity levels). Gaoni teaches providing the physical activity level feedback to assist in monitoring or managing a disease/condition, such as diabetes, which, similar to obesity, Gaoni discloses may be managed through, inter alia, diet and exercise (¶ [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Pavlov with the processor of the sensor electronics being further configured to determine one or more physical activity level values based on a plurality of signals from the accelerometer, the wireless communication circuitry further communicating the one or more physical activity level values, and the processor of the reader device being configured to display, on the display of the reader device, a physical activity level based on the one or more physical activity level values as taught/suggested by Gaoni in order to provide feedback regarding a user's activity levels (Gaoni, ¶ [0047]), allowing a user to determine if, e.g., exercise requirements or targets for management of their disease and/or condition are being satisfied (Pavlov, ¶ [0003]).

Claim(s) 81-85 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pavlov in view of Cole and Gaoni as applied to claim(s) 77 above, and further in view of Schuster.
Regarding claims 81-85, Pavlov as modified teaches/suggests the limitations of claim 77, as discussed above, but does not teach the accelerometer comprises a piezoelectric material, such as lead zirconate or quartz, a piezoresistive material, or a capacitive material. However, Gaoni teaches/suggests a MEMS accelerometer is suitable for sensing activity levels (e.g., ¶ [0038]).
Schuster teaches and/or suggests a system comprising an accelerometer configured to sense physical activity, the accelerometer comprising a piezoelectric material, such as lead zirconate or quartz, a piezoresistive material, a capacitive material or a micro electro-mechanical system (MEMS) (¶¶ [0343]-[0344]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Pavlov with the accelerometer comprising a piezoelectric material, such as lead zirconate or quartz, a piezoresistive material, or a capacitive material as taught/suggested by Schuster as a simple substitution of one known accelerometer type suitable for sensing physical activity for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 91-92 and 98 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pavlov in view of Cole and Gaoni as applied to claim(s) 77 above, and further in view of further in view of Catt. 
Regarding claims 91-92, Pavlov as modified teach/suggests the limitations of claim 77, as discussed above, but does not expressly teach the number of axes the accelerometer comprises, such as a single axis configuration, or a multiple (e.g., three) axis configuration.
Catt teaches/suggests a monitoring device comprising at least a glucose sensor (¶ [0030] a physiological analyte sensor; ¶¶ [0081]-[0088]); an accelerometer configured to sense physical activity of the subject (¶ [0029] a movement sensor; ¶¶ [0070]-[0075]), wherein the accelerometer may comprise a single axis configuration or a multiple axis, such as a three axis, configuration (¶ [0071]; ¶ [0110]; etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Pavlov with the accelerometer comprising a single axis configuration or a multiple axis configuration as taught/suggested by Catt as a simple substitution of one known accelerometer configuration suitable for monitoring a physical activity level for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 98, Pavlov as modified teaches/suggests the limitations of claim 77, as discussed above, but does not expressly teach the processor of the sensor electronics is configured to determine at least one additional glucose metric related to the physical activity. However, Pavlov teaches/suggests the system may be configured to provide exercise recommendation (e.g., ¶ [0012]). 
Catt teaches/suggests a system comprising a processor(s) configured to determine at least one glucose metric related to physical activity (¶ [0028] determine how movement of a subject effects the rate of change of the one or more physiological analytes), which may be subsequently utilized to determine a periodic recommendation based on said glucose metrics (¶ [0125] generating immediate guidance to a wearer by consideration of the trend in recent measures of glucose and/or estimates of recent physical activity; ¶ [0044] wherein the system is able to effectively learn which activities result in which rates of glucose clearance and can tailor the prompts appropriately); and provide feedback of said recommendation to a user via a display of a reader device (¶ [0125] wherein the prompt to engage in physical activity may be by a message generated on a display on a mobile phone). In additional to disclosing management of diabetes includes dietary management (¶ [0025]), as noted above, Catt further discloses providing a user with feedback on the impact of that physical activity on glucose control facilitates recognition and adoption of improved glucose management behaviors in managing the disease/condition (¶ [0099]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Pavlov with the processor of the sensor electronics being configure to determine at least one additional glucose metric related to physical activity in order to enable providing feedback on the impact of physical activity on glucose control to a user, particularly diabetic users, to facilitate recognition or adoption of improved glucose management behaviors in managing their disease/condition and/or providing an, e.g., exercise, recommendation and/or prompt to the user that is individually tailored relative to the historical data collected from the user to aid in managing their disease/condition (Catt, ¶ [0044]).

Claim(s) 101 and 106 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pavlov in view of Cole and Gaoni as applied to claim(s) 77 above, and further in view of Chen. 
Regarding claims 101 and 106, Pavlov as modified teaches/suggests the limitations of claim 77, and further teaches/suggests at least one indication of a score may comprise a numerical score, as discussed above, but does not expressly teach the indication of the score is a letter grade. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the system of Pavlov with the indication of the score comprising a numerical score of letter grade indicator because Applicant has not disclosed that either of these particular indicators provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant discloses indicators such as textual or graphical indicators as suitable alternatives for the indicators of claims 101 and 106 (e.g., ¶ [0048]). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the graphical or textual indicators disclosed by Pavlov because any of the above-noted indicators predictably provide feedback of the quality of the user's eating habits.
Alternatively/Additionally, Pavlov discloses a calculated score may reflect a risk level (¶ [0173] where external apparatus 200 may calculate the number of times during a predetermined time period in which the GI determined with respect to the user is higher than the standard GI, which is disclosed as being associated with a level of risk, e.g., ¶ [0115]). Chen discloses each of a numerical score, a letter grade, or a textual indicator as a suitable means or method for providing an indication of a score, such as a risk score (¶ [0033]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gaoni with the indication of the score comprising a numerical score or letter grade as taught/suggested by Chen as a simple substitution of one known, suitable type of indicator for another to yield no more than predictable results. See MPEP 2143(1)(B).

Claim(s) 102 and 105 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pavlov in view of Cole and Gaoni as applied to claim(s) 77 above, and further in view of Gerber. 
Regarding claims 102 and 105, Pavlov as modified teaches/suggests the limitations of claim 77, as discussed above, but does not expressly teach the indication of the score is a color or emoticon indicator. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the system of Pavlov with the indication of the score comprising a color or emoticon indicator because Applicant has not disclosed that either of these particular indicators provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant discloses indicators such as textual or graphical indicators as suitable alternatives for the indicators of claims 102 and 105 (e.g., ¶ [0048]). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the graphical or textual indicators disclosed by Pavlov because any of the above-noted indicators predictably provide feedback of the quality of the user's eating habits.
Alternatively/Additionally, Gerber discloses color and emoticon indicators as a suitable alternative for, e.g., a textual indicator (¶ [0183]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pavlov with the indication of the score comprising a color or emoticon indicator as taught/suggested by Gerber as a simple substitution of one known, suitable type of indicator for another to yield no more than predictable results. See MPEP 2143(1)(B).

Claim(s) 108 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pavlov in view of Cole and Gaoni as applied to claim(s) 77 above, and further in view of Zhong 
Regarding claim 108, Pavlov as modified teaches/suggests the limitations of claim 77, and further teaches/suggests the score is based on at least one feature of an analyte curve (¶ [0092] where AUC is used to calculate GI for a meal, on which the score/eating habits information calculated by the reader device is based), but does not teach the score is based at least one of a length and a slope of an analyte curve. However, Pavlov additionally discloses/suggests a slope of the curve is indicative of GI (e.g., ¶ [0080] when the blood sugar curve dramatically rises and then dramatically falls, the GI corresponding to the meal may be high, and when the blood sugar curve gradually rises and then gradually falls, the GI corresponding to the meal may be low). Similarly, Zhong teaches/suggests GI may be calculated from various features of an analyte curve (glycemic response curve to food), including the area under the curve, the rate of change (¶ [0336]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Pavlov with the processor of the sensor electronics being configured to determine the one or more metrics alternatively/additionally based on a slope of the analyte curve as taught/suggested by Pavlov and Zhong, such that the score is based on a slope of the analyte curve, in order to more reliably/accurately assess the glucose metric and/or score based thereon by considering an additional curve feature and/or as a simple substitution of one known, suitable curve feature for determining a GI, and subsequently a score based thereon, for another to yield no more than predictable results. See MPEP 2143(1)(B).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant submits the cited references fails to disclose the newly-added limitation of the baseline glucose metric being customized to the user. Specifically, Applicant contends, "There is no disclosure or suggestion in Pavlov that the predetermined standard GI is customized to the user" (Remarks, pg. 9). 
The examiner respectfully disagrees. Pavlov discloses a baseline or standard glucose metric (GI, number of meals, etc.) that is used as a comparative index may either be predetermined and input from another apparatus, directly from the user, or from a server via a network (¶ [0107]), or alternatively, may be customized to a user by being determined based on eating habits information of the user (¶ [0108] average number of meals, average GI determined based on an individual's eating habit information). 
Applicant further submits, "In particular, Pavlov does not disclose that when displaying information about the glycemic index (such as an indication that the GI is low, medium or high), other types of information, such as the glucose level measurements are not displayed. Accordingly, Pavlov has not been shown to disclose or suggest displaying an indication of a score without displaying the glucose level measurements, as recited in claim 77" (Remarks, pg. 10). 
The examiner respectfully disagrees. In at least one embodiment (e.g., Fig. 16), Pavlov discloses eating habit information is generated by a reader device and provided as output, e.g., displayed. There is no indication in this embodiment that "glucose level measurements" are even received by the reader device, let alone displayed along with the eating habit information generated by the reader device. Rather, Pavlov teaches/suggests at least one metric (e.g., GI) calculated from glucose level measurements, not the glucose level measurements themselves, is transmitted to the reader device, and from this metric eating habit information or a score is generated for display to the user. Furthermore, to the best of the examiner's understanding, Pavlov does not disclose any embodiment in which glucose level measurements are displayed. At best, Pavlov indicates that eating habit information that may be displayed to a user in various embodiments may include a blood glucose curve. Though, as noted above, Pavlov does not indicate the displayed eating habit information necessarily includes said curve in all embodiments (see, e.g., the embodiment of Fig. 16, as discussed above, where there is no indication that the wearable apparatus transmits the curve to the reader, only a determined GI value(s)). Regardless, even in embodiments in which the blood glucose curve may be displayed as eating habits information, said curve does not display glucose level measurements consistent with Applicant's disclosure (e.g., ¶ [0007] "a simple carbohydrate graph is displayed without showing the values of the underlying analyte data"). Rather, the curve disclosed by Pavlov may have an unlabeled vertical axis and display no values (see, e.g., Fig. 6). 
Applicant further submits, "Third, one of ordinary skill in the art would have had no reason to modify Gaoni based on the alleged teachings of Catt and Pavlov" (Remarks, pg. 10). 
The examiner respectfully disagrees. Gaoni teaches/suggests the disclosed invention is useful for patients monitoring diabetes, which may be treated and managed successfully by monitoring and managing ones blood-glucose levels through exercise, diet and medications (e.g., ¶¶ [0001]-[0013]). Catt discloses management of diabetes includes dietary management (¶ [0025]). Consistent with these disclosures, Pavlov teaches the disclosed eating habit information greatly affects various adult diseases, such as diabetes (¶ [0052]), suggesting providing feedback with respect to this information to diabetic users may assist said users in monitoring/managing their disease.
Applicant submits, "Catt discloses 'Participants found that visual glucose monitoring data reinforced self-management behaviors.' See Catt, [0022] […]. Thus, Catt specifically discloses that the glucose monitoring data should be displayed. This disclosure is in direct opposition to the claimed invention, and Catt teaches away from displaying an indication of a score without displaying the glucose level measurements. Therefore, one of ordinary skill in the art would have had no reason based on Catt and Pavlov to modify Gaoni to display an indication of a score without displaying glucose level measurements" (Remarks, pg. 10). 
The examiner respectfully disagrees. Paragraph [0022] of Catt is citing the conclusion another publication. The conclusion cited by Catt in full states, "Participants found that visual glucose monitoring data reinforced self-management behaviors, such as exercise. Our results suggest that data depicting the response of glucose levels to diet and exercise could be a useful tool to change behaviour in individuals with type 2 diabetes" (Catt, ¶ [0022]), quoting Allen et al. (cited and mailed herewith). Firstly, a plain reading and/or the broadest reasonable interpretation of the limitation "display an indication of the score on the display of the reader device without displaying the glucose level measurements" does not appear to preclude any and all display of "glucose level measurements," but rather that the score may be displayed at a time when glucose level measurements are not (i.e., not displayed together). Secondly, the above-noted paragraph of Catt does not limit the "data depicting the response of glucose levels to diet and exercise" to any particular type of data and/or manner of displaying data. Determined GI(s) and/or a score determined therefrom (characterization of the GI, e.g., high/med/low; a number of high GI meals; etc.) as disclosed by Pavlov is representative of the response of glucose levels to diet, such that the above-noted disclosure of Catt suggests depicting this data to a user may be useful. Thirdly, teaching away requires "clear discouragement" from implementing a technical feature. In re Ethicon, Inc., 844 F.3d 1344, 1351 (Fed. Cir. 2017). At best, the above-noted paragraph of Catt indicates that "data depicting the response of glucose levels to diet and exercise" may be useful. Catt neither discloses the above-noted data must be "glucose level measurements," as noted above, nor clearly discourages alternatively providing other data that depicts the response of glucose levels to diet, such as the score disclosed by Pavlov. Additionally, the article quoted by Catt depicts data as a graph/curve showing glucose patterns in relation to events, such as exercise, meals, etc. (see Fig. 3), which is visually similar to the curve of Pavlov in Figure 6, such that one of ordinary skill in the art would readily appreciate that one could similarly/ alternatively visualize glucose response or patterns in relation to events as suggested by Catt/Allen without displaying glucose level measurements (e.g., by displaying a blood glucose curve generated from said measurements with event markers as in Pavlov). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: US 2005/0244910 A1 discloses determining a baseline glucose metric customized to the user for use in determining a GI value (e.g., ¶ [0040] average of 3 determinations of iAUC elicited by the reference food). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791